Title: To James Madison from James Lewis, 10 October 1816
From: Lewis, James
To: Madison, James


        
          Franklin County State ofTennessee Octr 10th. 1816
          Dear Sir
        
        Have been Informed that Judge Cocke the Present agent of the Chickasaw Nation is about to be Removed from Office. Should it be correct,

I would gladly accept the Same. Should you think proper to confer on me the appointment the favour will be thankfully acknowledged by your Hbl. Servt.
        
          Jas. Lewis
        
      